295 S.W.3d 528 (2009)
Michael MEMBERS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69552.
Missouri Court of Appeals, Western District.
July 28, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 1, 2009.
Application for Transfer Denied November 17, 2009.
Jeannie M. Willibey, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.
Prior report: 91 S.W.3d 654.

ORDER
PER CURIAM:
Michael Members appeals from the denial of his Rule 29.15 motion for post-conviction relief from his convictions for first degree murder and armed criminal action. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).